Citation Nr: 0201510	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral 
osteoarthritis of the knees, to include as secondary to 
service connected bilateral weak/flat feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from March 1941 to November 
1943.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
entitlement to service connection for bilateral 
osteoarthritis of the knees, to include as secondary to 
service connected bilateral weak/flat feet.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO. 

2.  Bilateral osteoarthritis of the knees was not manifested 
during service or within one year of separation of service, 
is not causally or etiologically related to the veteran's 
service connected bilateral weak/flat feet, or otherwise 
shown to be related to service.  



CONCLUSION OF LAW

Bilateral osteoarthritis of the knees was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A.  §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 1999 rating decision and in a March 2001 letter of 
the evidence needed to substantiate his claim.  He was 
provided an opportunity to submit such evidence.  See 38 
U.S.C.A. § 5103.  Moreover, in the September 1999 Statement 
of the Case and three Supplemental Statements of the Case in 
December 1999, February 2000, and July 2001, the RO notified 
the veteran of all regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the rating decision, letter, 
Statement of the Case, and Supplemental Statements of the 
Case provided to the veteran specifically satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  VA complied with the VCAA's duty to assist 
by aiding the appellant in obtaining outstanding medical 
evidence.  In this regard, all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  In addition, the 
veteran was afforded two VA examinations in May 2000 and in 
October 2000, during which the VA examiners offered an 
opinion of etiology concerning the veteran's bilateral 
osteoarthritis of the knees.  The Board thus finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  The case is 
ready for appellate review.  

This appeal arises out of the veteran's contention that his 
service connected bilateral weak/flat feet caused his 
diagnosed osteoarthritis of bilateral knees.  Service 
connection for the veteran's bilateral weak/flat feet was 
established in 1944, and is currently evaluated at 30 percent 
disabling.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.FR. § 3.303 (2001).  
Service connection may also be granted for certain chronic 
diseases, such as osteoarthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury occurred in service alone is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  The United 
States Court of Appeals for Veterans Claims further has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records contain no evidence of 
complaints, treatment, or diagnosis of osteoarthritis of 
bilateral knees while the veteran was on active duty. 

In July 1944 and May 1950, the veteran was afforded VA 
medical examinations to determine if his disability rating 
should be increased for his service connected bilateral 
weak/flat feet.  In 1944, the veteran received a VA 
orthopedic examination.  At such time, the examiner noted 
that the veteran complained of trouble and aching with his 
knees, in addition to the pain he experienced with his 
service connected weak/flat feet.  The examiner observed that 
the veteran did not walk with a limp, could stand on his toes 
without difficulty, and had no muscular rigidity or 
limitation of motion of the joints.  Following the 
examination, the examiner diagnosed the veteran with "weak 
feet bilateral with symptoms."  No diagnosis pertaining to 
the knees was recorded.  In 1950, the veteran complained that 
the pain in his knees had become more severe since his 1944 
examination.  The examiner indicated that the veteran's pain 
was longitudinal in arches and both knees.  The veteran was 
diagnosed with weak feet.  No diagnosis pertaining to the 
knees was recorded.  

Letters from the veteran's private physician show that the 
veteran currently suffers from severe degenerative arthritis 
of both knees.  Martin Zukof, M.D., in a September 1999 
letter, stated that he has treated the veteran for "well 
over 30 years" and that he had been treating the veteran 
since 1973.  He maintains that the veteran has been 
complaining of knee difficulty ever since he began treating 
him, and though his original medical records for the veteran 
have been lost, Dr. Zukof asserts that the veteran has 
suffered from arthritis in both knees for "at least 30 
years."  Additionally, Dr. Zukof submitted a letter in 
February 2000 indicating that the veteran's knee condition 
was "severe," and that he experienced symptoms of pain and 
swelling.  He also maintained that, in his opinion, it is 
"as least as likely as not" that the veteran's 
osteoarthritis of bilateral knees condition is either a 
result of his foot condition or that he injured his right 
knee due to the instability of his feet.  

In May 2000, the veteran was afforded a VA examination and 
the examiner reviewed the entire claims file.  During the 
examination, the veteran maintained that he had bilateral 
knee pain during service and that it has increased in 
severity since that time.  The veteran stated that he has 
weakness in both knees, that his knees stiffen after he rises 
from being seated, and that he is constantly in pain.  The 
examiner indicated that the veteran showed signs of 
instability and weakness, as well as tenderness to palpation 
of the knee.  The examiner noted that there were no 
constitutional signs at present to bilateral knees of any 
inflammatory arthritis.  He saw no ligamentous laxity, and 
the veteran tested negative on the anterior and posterior 
drawer test and the McMurray test.  The veteran stated pain 
at end-of-motion to right knee flexion of 125 degrees, and 
that pain started at 85 degrees on left knee flexion.  
Following the examination, the examiner diagnosed the veteran 
with osteoarthritis of bilateral knees, "unlikely related to 
service connection of flat feet."  The examiner also 
indicated that veteran's osteoarthritis of bilateral knees is 
likely age-related and that his flat feet did not contribute 
to its development.  Finally, the examiner indicated that the 
veteran suffers from other chronic conditions, such as 
diabetes, which has caused hypersensitivity to the soles of 
his feet, explaining the veteran's unsteady gait and use of a 
cane.  

The veteran was afforded an additional VA examination in 
October 2000.  The examiner reviewed the claims file in 
conjunction with the examination.  Before his examination, in 
July 2000, the veteran had bilateral knee replacements.  At 
his examination, he stated that his knees still hurt and he 
did not feel that the surgery improved him.  On examination, 
the veteran showed healed bilateral anterior knee scars, with 
no erythema or effusion.  His knee examination was 
symmetrical with 0-150 degrees of flexion, stable to varus 
and valgus stress.  The veteran appeared to have pain with 
deep knee flexion and pain with compression.  He had 4+/5 hip 
flexion, 4/5 knee extension, 5/5 foot dorsiflexion, great toe 
plantar flexion, and foot plantar flexion.  The examiner also 
noted that the veteran walked with a slow gait and took small 
steps using a cane.  The examiner diagnosed the veteran with 
bilateral knee degenerative joint disease.  The examiner 
indicated that since the veteran did not recall any injury to 
his feet or knees in service, he complained of both flat feet 
and knee pain while in service, and since he was not 
diagnosed with a knee condition, it was "unlikely" that his 
flat feet caused his bilateral knee degenerative joint 
disease.  The examiner asserted that flat feet are a common 
condition and not associated with the problem of 
osteoarthritis.  

Upon review, the Board finds that the preponderance of the 
evidence does not support the veteran's claim for service 
connection for osteoarthritis of bilateral knees, to include 
as secondary to service connected bilateral weak/flat feet.  
While there is medical evidence of a current disability, the 
evidence fails to show that the veteran's osteoarthritis of 
bilateral knees was incurred in or aggravated by service.  
Additionally, the medical evidence of record does not show a 
nexus between the veteran's osteoarthritis of bilateral knees 
and his service connected bilateral weak/flat feet. 

In the present case, the record fails to establish that the 
veteran suffers from a current disability that is related to 
service or a service connected disability.  While the letters 
from the veteran's private physician and the two VA medical 
examinations establish that the veteran currently suffers 
from osteoarthritis of bilateral knees, the evidence of 
record is insufficient to establish a basis for service 
connection for osteoarthritis of bilateral knees.  At the 
outset, there are no service medical records that suggest 
that the veteran had a knee disorder during service or within 
one year of separation from service.  The veteran was then 
seen by VA examiners in 1944 and 1950 and he was not 
diagnosed with a knee disorder at that time.  The veteran was 
not diagnosed with osteoarthritis of bilateral knees until 
many years after service.  Thus, there is no evidence that 
would support a conclusion that osteoarthritis of the knees 
was incurred during service or that it may be presumed to 
have been incurred during service since it was first 
diagnosed many years following service.

The veteran's primary contention, however, is that his 
service connected foot disability caused or aggravated his 
knee osteoarthritis.  In his February 2000 letter, the 
veteran's private physician asserted that the veteran's 
osteoarthritis of bilateral knees was "at least as likely as 
not" related to his foot condition.  Further, he stated that 
the veteran has suffered distress in the form of arthritis in 
both knees "for at least 30 years."  Alternatively, two VA 
medical examiners specifically expressed that the veteran's 
osteoarthritis of bilateral knees was "not likely" related 
to his bilateral weak/flat feet.  Significantly, both VA 
examiners had the benefit of a review of the veteran's claims 
file and all records contained in that file in rendering 
their opinions.  They indicated that the veteran's bilateral 
weak/flat feet is a common condition not associated with the 
problem of osteoarthritis.  Neither examiner indicated that 
the veteran's service connected disability in any way 
worsened the veteran's osteoarthritis.  Finally, one examiner 
indicated that while the veteran complained of knee pain 
while in service, he did not show an in-service injury to his 
knees, and he did not receive a diagnosed knee condition.  As 
such, it was "unlikely" that his osteoarthritis of 
bilateral knees was secondary service connected to his 
bilateral weak/flat feet.  

After reviewing the evidence of record, the Board believes 
that more weight should be given to the opinions of the VA 
examiners.  Both examiners reviewed the entire claims file, 
and both gave the veteran a thorough examination.  Each 
reviewed the veteran's medical records, read his medical 
history, discussed his occupational history with him, and 
listened to his subjective complaints.  While the Board 
recognizes that Dr. Zukof has treated the veteran for many 
years, this treatment began only in 1973 and he did not 
review all pertinent records in the veteran's claims file.  
He opined that the veteran's knee condition was "at least as 
likely as not" related to his bilateral weak/flat feet, but 
did not provide any rationale for this opinion or discuss 
other disabilities which are present and contribute to the 
veteran's lower extremity symptomatology, as did the VA 
examiners.  The VA examiners opinions reflect a review of the 
veteran's service and post service medical records and the 
veteran's complaints, as well as consideration of other 
possible etiology of the veteran's symptomatology.  
Therefore, the Board finds that the VA opinions are more 
probative as to the etiology of the veteran's osteoarthritis 
than the opinion of Dr. Zukof because they are more 
comprehensive and provide a rationale for the conclusions 
rendered. 

In short, the Board concludes that the preponderance of the 
evidence indicates that the medical evidence does not 
establish a nexus between the veteran's diagnosed bilateral 
osteoarthritis of the knees and his service connected 
bilateral weak/flat feet, or that the service connected 
disability aggravated the osteoarthritis.  As such, the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  


ORDER

Service connection for bilateral osteoarthritis of the knees, 
to include as secondary to service connected bilateral 
weak/flat feet, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

